EXHIBIT 99.1 DEPARTMENT OF ENVIRONMENTAL QUALITY 33 N. Stone Ave., Suite 700 Tucson, Arizona 85701-1429 www.deq.pima.gov Printed on recycled paper Ursula Kramer (520) 243-7400 Director FAX (520) 838-7432 October 24, 2012RCRA Permit #: 3220 United Mines, Inc. Attn: Larry Dykers 3701 E. 22nd Street, Ste 6 W Tucson Az 85710 RE: Achievement of Substantial Compliance, United Mines, Inc. PC # 1207-087 Dear Mr. Dykers: On September 14 & October 19, 2012 Pima County Department of Environmental Quality (PDEQ) received a response to the July 30, 2012 Notice of Violation (NOV) issued to United Mines, Inc. It has been determined that you are now in substantial compliance with the violations cited in the NOV and the case has been closed. Please be aware that future violations of this type may document a recalcitrant pattern of non-compliance and can result in escalated enforcement including penalties. If you have any other questions or comments, please contact me at (520) 243-7383. Sincerely, Scott Porter Enforcement Manager cc: Milena Sousa, Enforcement Supervisor lgdykers@cs.com miner5701@yahoo.com
